DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weising et al. (US 2014/0002359) teaches a system for rendering perspective 2adjusted views of a virtual object in a real world environment ([0091]: the view shows the perspective of the interactive scene as observed from the current location of the device), comprising: 34a server (server processing, fig. 19) comprising a central processing unit (server processing is based on a cluster of computing architecture that allows multiple processors within a cluster to process server applications, [0102]), memory (distributed storage, fig. 19), 6wherein the central processing unit is configured to: 12determine a distance and orientation of the other device from the 13device by comparing the size of the device in image with real measurements ([0052]: the inertial movement information can be complemented with image data captured with camera 606 or 610. The image data can be used to detect the other device and estimate the distance between the devices; [0068]: comparing the size of the portable device in the image with real measurements to determine the distance, location, and orientation of portable device 1004);14 synch the two devices to a reference point based on the 
Senthamil (US 2018/0005393) teaches a database of virtual objects ([0026]: the local context recognition dataset module includes a library of virtual objects associated with the real-world physical objects or references); and a server comprising an input 
Pomerantz et al. (US 2014/0160250) teaches to associate a registration code (temporary identifier) with a mobile device (SPoT headgear device or an electronic device) comprising an identification (temporary identifier) of the mobile device, wherein the registration code is displayed on the mobile device ([0536]: the controller may be configured to request a device identifier from a server associated with a video logging device … the device identifier may be generated by the server and issued to the SPoT headgear device 7200 to uniquely identify the SPoT headgear device 7200]; [0767]: The SPoT headgear device or an electronic device may send a request to the server 8790 for the temporary identifier 8792. The server may generate and store the temporary identifier 8792 and associate the temporary identifier 8792 with the user, the SPoT headgear device of the user, the electronic device associated with the user, or a combination thereof. The server 8790 may store a time associated with the request and a location associated with the user, such as a location of the SPoT headgear device and/or electronic device associated with the user; since the temporary identifier is based on the time and/or location of the device, it will be changed every time when it is generated); 9receive a copy of the registration code (beacon signal of the temporary identifier transmitted by the SPoT headgear device of the user; temporary identifier send by another user) captured by at least one other device (other SPoT headgear device of the other user; [0130]: The detection and decoding of beacon signals can be 
Nowak (US 2016/0180884) teaches to associate registration code with the mobile device ([0088]: the synching device 10-2 includes a code image generation module. The code image generation module may be configured to generate a code based on one or more parameters. The one or more parameters may include a time stamp, an identification of the syncing device such as the syncing device 102-1, an identification of a scene and an identification of a location. The code image generation module may encode timestamp ID and session ID into a 2 dimensional barcode such as a QR code, and the code image, in this case the QR code, may be displayed on the display of the syncing device 102-1), and9 receive from another device a representation of the registration 10code, wherein the other device captures the representation of the 
Lazarow (US 2019/0114802) describes a second HMD generates a key frame that may be include a 3D model of where the user of the second HMD is currently located within one or both of the virtual and physical environment. This may include capturing one or more images associated with the field of view of the second HMD based on cameras of the second HMD. The key frame identifies a second spatial anchor that is within the field of view of the second HMD. The second HMD may include the location of the second spatial anchor within the key frame information that is transmitted to the first HMD for remote localization. The first HMD may process the key frame received from the second HMD to determine information to provide to the second HMD to align coordinate systems. The first HMD may determine the location and position of the second spatial anchor identified by the second HMD relative to the first spatial anchor within the shared coordinate system of the first user’s environment. By identifying the second spatial anchor position, the first HMD may be able to determine the location of the second HMD within the coordinate system of the environment associated with the shared session, and share the relative difference position information with respect to the first anchor, or the second anchor position information in the shared coordinate system, with the second HMD to facilitate synchronization of two devices within the shared session such that the second HMD is able to identify the position and orientation of the first spatial anchor (fig. 3 and fig. 4 and its relevant description).
Matsui (US 2013/0257907) describes a spatial recognition unit that computes a distance to one of the one or more other information processing apparatuses in the real-world coordinate system based on information corresponding to a position and orientation of the one or more other information processing apparatus in the real-world coordinate system received via the communication interface.
Barnehama et al. (US 2017/0270362) describes identifying a second AR element associated with the first device, and prior to displaying the first AR element, displaying the second AR element to the wearer using the display element, the second AR element is displayed at a display location approximately aligned with or proximate to the location of the first device in the field of view.
Yu et al. (US 10,372,397) teaches a system for a multimedia environment comprising a first display device and a second display device within the multimedia environment, wherein the first display device and the second display device include display device information comprising a display device identifier and a network connectivity, and a configuration device programmed to receive, from each of the first display device and the second display device, the display device information; identifying a room spacing alignment corresponding to each of the first display device and the second display device relative to a same common reference point, the same common reference point being a predetermined angle, and associate the identified room spacing alignment with the received display device information for each of the first display device and the second display device, and store the associated identified room spacing alignment and received display device information for the first display device and the second display device as configuration data in a configuration database, wherein at .


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, none of the cited prior art of references, teach either individually or in combination, the limitation “synchronize positions of the device and the other device based on a 13size and proportion of the registration code captured by the other device; 14access a virtual object and providing the virtual object for display 15on the device and the other device; and 16adjust the display of the virtual object on the device and the other 17device based on the synchronization of the device and the other device”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612